DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No.: US 2020/0372870 A1 of record) in view of Duan (US Publication No.: US 2014/0118657 A1).
Regarding Claim 1, Chen discloses an array substrate (Figure 2A), comprising: 
A plurality of data lines (Figure 2A, data lines D),
A plurality of gate lines (Figure 2A, plurality of gate lines G), and
A plurality of pixel units arranged in an array (Figure 2A, pixel units WR or GB or WRGB), wherein
Each of the pixel units comprises a plurality of sub-pixels which are in a same row (Figure 2A, adjacent sub-pixels W, R comprising a pixel unit and adjacent sub-pixels G, B comprising a pixel unit);
Sub-pixels comprised in pixel units which are in a same column are connected to a same one of the data line (Figure 2A, every sub-pixel P in a single column is connected to the same data line D); and

Different sub-pixels in each of the pixel units are connected to different gate lines, respectively (Figure 2A, sub-pixel W of first pixel unit WR is connected to G1, whereas sub-pixel R of a same first pixel unit WR is connected to G2).
Chen fails to disclose that any gate line in the first group of gate lines is different from each gate line in the second group of gate lines.
However, Duan discloses a similar substrate where any gate line in the first group of gate lines is different from each gate line in the second group of gate lines (Duan, Figure 11 discloses sub-pixels RGB each connected to a different gate line within one row, and Paragraph 0094 discloses that a white W sub-pixel may also be included within the embodiment of Figure 11, so a group comprising G1 and G2 would be connected to sub-pixels R and G and a group comprising G3 and G4 would be connected to sub-pixels B and W, where RG would constitute a single pixel unit and BW would constitute another pixel unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the groups as disclosed by Chen to include all different gate lines, essentially connecting each sub-pixel to its own gate line as disclosed by Duan. One would have been motivated to do so for the purpose of reducing energy loss due to polarity inversion thereby reducing overall power consumption (Duan, Paragraph 0010). 

Regarding Claim 2, Chen in view of Duan discloses the array substrate according to claim 1, wherein the pixel units which are in a same row are connected to two gate line sets (Figure 2A, pixel units WR or GB in the same row are connected to two gate lines G1 and G2 belonging to two separate gate line sets), and
In the pixel units which are in a same row, pixel units in odd columns are connected to one of the two gate lines sets, and the pixel units in even columns are connected to the other of the two gate line sets (Figure 2A, pixel units in odd columns are connected to gate line G1, whereas pixel units in even columns are connected to gate line G2); and
A number of gate lines comprised in each of the gate line sets is the same as a number of the sub-pixels comprised in each of the pixel units (Figure 2A, gate line set comprises two gate lines, where the first gate line set includes G1 and the last gate line in the display, and the second gate line set includes G2 and G3 where pixel units WR or GB comprise two sub-pixels W,R, or G,B).

Regarding Claim 3, Chen in view of Duan discloses the array substrate according to claim 2, wherein pixel units in even columns in one of two adjacent rows of pixel units and pixel units in odd columns in the other of the two adjacent rows of pixel units are connected to a same gate line set, respectively (Figure 2A, pixel units in the first row and even columns are connected to the second gate line set via gate line G2, whereas pixel units in the second row and odd columns are connected to the second gate line set via G3). 

Regarding Claim 4, Chen in view of Duan discloses the array substrate according to claim 2, wherein an nth sub-pixel in each of the pixel units in the odd columns is connected to an nth gate line on one of the gate line sets, and an nth sub-pixel in each of the pixel units in the even columns is connected to an nth gate line in another gate line set (Figure 2A, the first sub-pixel in each pixel unit in the odd columns is connected to a first gate line G1 of the first gate line set, whereas the first sub-pixel in each pixel unit in the even columns is connected to a first gate line G2 of the second gate line set). 

Regarding Claim 5, Chen in view of Duan discloses the array substrate according to claim 1, wherein each of the pixel units comprises a plurality of sub-pixels of different colors (Figure 2A, each pixel unit comprises sub-pixel of different colors WRGB or WR or GB).

Regarding Claim 6, Chen in view of Duan discloses the array substrate according to claim 5, wherein the sub-pixels comprised in the pixel units which are in the same row are arranged cyclically in an order of a first-color sub-pixel, a second-color sub-pixel, and a third-color sub-pixel (Figure 2A, each pixel unit at least has a cyclical arrangement of first sub-pixel R, second sub-pixel G, and third sub-pixel B).

Regarding Claim 7, Chen in view of Duan discloses the array substrate according to claim 6, wherein the first-color sub-pixels are red sub-pixels, the second-color sub-pixels are green sub-pixels, and the third-color sub-pixels are blue sub-pixels (Figure 2A, first sub-pixel R has a red color, second sub-pixel G has a green color, and third sub-pixel B has a blue color).

Regarding Claim 8, Chen in view of Duan discloses the array substrate according to claim 5, wherein each of the pixel unit comprises two sub-pixels of different colors (Figure 2A, each pixel unit comprises two colors of white, red, or green, blue).

Regarding Claim 9, Chen in view of Duan discloses the array substrate according to claim 8, wherein each of the data lines is between two columns of sub-pixels in one column of pixel units which are connected to the data line (Figure 2A, each data line D is between two columns of sub-pixels W,R or G, B in one column of pixel units which are connected to the data line D).

Regarding Claim 10, Chen discloses a display device (Figures 1 and 2A), comprising an array substrate (Figures 1 and 2A) and a plurality of driving circuits connected to the array substrate (Figure 1, driving circuits 121 and 122); wherein the array substrate comprises 
A plurality of data lines (Figure 2A, data lines D),
A plurality of gate lines (Figure 2A, plurality of gate lines G), and
A plurality of pixel units arranged in an array (Figure 2A, pixel units WR or GB or WRGB), wherein
Each of the pixel units comprises a plurality of sub-pixels which are in the same row (Figure 2A, sub-pixels W, R, G, B);
Sub-pixels comprised in pixel units which are in the same column are connected to the same one of the data line (Figure 2A, every sub-pixel P in a single column is connected to the same data line D); and
Two adjacent pixel units of pixel units which are in a same row are connected to a first group of gate lines and a second group of gate lines, respectively (Figure 2A, sub-pixel R of first pixel unit WR is connected to a first group of gate lines comprising G2 while sub-pixel G of second pixel unit GB in the same row is connected to a second group of gate lines comprising G1); and
Different sub-pixels in each of the pixel units are connected to different gate lines, respectively (Figure 2A, sub-pixel W of first pixel unit WR is connected to G1, whereas sub-pixel R of a same first pixel unit WR is connected to G2).
Chen fails to disclose that any gate line in the first group of gate lines is different from each gate line in the second group of gate lines.
However, Duan discloses a similar substrate where any gate line in the first group of gate lines is different from each gate line in the second group of gate lines (Duan, Figure 11 discloses sub-pixels RGB each connected to a different gate line within one row, and Paragraph 0094 discloses that a white W sub-pixel may also be included within the embodiment of Figure 11, so a group comprising G1 and G2 would be connected to sub-pixels R and G and a group comprising G3 and G4 would be connected to sub-pixels B and W, where RG would constitute a single pixel unit and BW would constitute another pixel unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the groups as disclosed by Chen to include all different gate lines, essentially connecting each sub-pixel to its own gate line as disclosed by Duan. One would have been motivated to do so for the purpose of reducing energy loss due to polarity inversion thereby reducing overall power consumption (Duan, Paragraph 0010). 

Regarding Claim 11, Chen in view of Duan discloses the display device according to claim 10, wherein the driving circuits comprises: a source driving circuit and a gate driving circuit (Figure 1, source driving circuit 122, gate driving circuit 121), wherein
The gate driving circuit is connected to at least two of the gate lines in the array substrate (Figure 1, gate driving circuits 121 is connected to all gate lines G), and
The source driving circuit is connected to at least two of the data lines in the array substrate (Figure 1, source driving circuit 122 is connected to all data lines D);
The gate driving circuits is used to provide gate drive signal to the at least two of the gate lines (Paragraph 0038); and
The source driving circuits is used to provide data signals to the at least two of the data lines (Paragraph 0038).

Regarding Claim 16, Chen in view of Duan discloses the display device according to claim 10, wherein the pixel units which are in a same row are connected to two gate line sets (Figure 2A, pixel units WR or GB in the same row are connected to two gate lines G1 and G2 belonging to two separate gate line sets), and
In the pixel units which are in a same row, pixel units in odd columns are connected to one of the two gate lines sets, and the pixel units in even columns are connected to the other of the two gate line sets (Figure 2A, pixel units in odd columns are connected to gate line G1, whereas pixel units in even columns are connected to gate line G2); and
A number of gate lines comprised in each of the gate line sets is the same as a number of the sub-pixels comprised in each of the pixel units (Figure 2A, gate line set comprises two gate lines, where the first gate line set includes G1 and the last gate line in the display, and the second gate line set includes G2 and G3 where pixel units WR or GB comprise two sub-pixels W,R, or G,B).

Regarding Claim 17, Chen in view of Duan discloses the display device according to claim 16, wherein pixel units in even columns in one of two adjacent rows of pixel units and pixel units in odd columns in the other of the two adjacent rows of pixel units are connected to a same gate line set, respectively (Figure 2A, pixel units in the first row and even columns are connected to the second gate line set via gate line G2, whereas pixel units in the second row and odd columns are connected to the second gate line set via G3).

Regarding Claim 18, Chen in view of Duan discloses the display device according to claim 16, wherein an nth sub-pixel in each of the pixel units in the odd columns is connected to an nth gate line on one of the gate line sets, and an nth sub-pixel in each of the pixel units in the even columns is connected to an nth gate line in another gate line set (Figure 2A, the first sub-pixel in each pixel unit in the odd columns is connected to a first gate line G1 of the first gate line set, whereas the first sub-pixel in each pixel unit in the even columns is connected to a first gate line G2 of the second gate line set).

Regarding Claim 19, Chen in view of Duan discloses the display device according to claim 10, wherein each of the pixel units comprises a plurality of sub-pixels of different colors (Figure 2A, each pixel unit comprises sub-pixel of different colors WRGB); the sub-pixels comprised in the pixel units which are in a same row are arranged cyclically in an order of a first-color sub-pixel, a second-color sub-pixel, and a third-color sub-pixel (Figure 2A, each pixel unit at least has a cyclical arrangement of first sub-pixel R, second sub-pixel G, and third sub-pixel B); and the first-color sub-pixels are red sub-pixels, the second-color sub-pixels are green sub-pixels, and the third-color sub-pixels are blue sub-pixels (Figure 2A, first sub-pixel R has a red color, second sub-pixel G has a green color, and third sub-pixel B has a blue color).

Regarding Claim 20, Chen in view of Duan discloses the display device according to claim 19, wherein each of the pixel units comprises two sub-pixel of different colors (Figure 2A, each pixel units comprises at least two sub-pixels of different colors WR or GB); and each of the data lines is between two columns of sub-pixels in one column of pixel units which are connected to the data line (Figure 2A, each data line D is between two columns of sub-pixels W,R or G, B in one column of pixel units which are connected to the data line D).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Duan in further view of Xu (US Publication No.: US 2018/0053478 A1 of record).
Regarding Claim 12, Chen in view of Duan discloses the display device according to claim 10, wherein the gate driving circuit is further used to sequentially provide gate drive signals to the gate lines comprised in the array substrate (Paragraph 0038); and
Wherein data signal provided two adjacent data lines are identical in polarity at a same time (Paragraph 0013; Figure 3).
Chen fails to disclose that the source driving circuit is further used to provide a polarity-reversing data signal to each of the data lines comprises in the array substrate.
However, Xu discloses a similar display where the source driving circuit is further used to provide a polarity-reversing data signal to each of the data lines comprises in the array substrate (Xu, Paragraph 0054; Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Chen to have a polarity-reversing data signal as disclosed by Xu. One would have been motivated to do so for the purpose of eliminating bright spots and lowering driving power consumption of the display panel (Xu, Paragraph 0053). 

Regarding Claim 13, Chen in view of Xu and Duan discloses the display device according to claim 12, wherein the pixel units which are in a same row are connected to two gate line sets (Chen, Figure 2A).
Chen fails to disclose that the source driving circuit is further used to: provide each of the data lines with a data signal of a first polarity when gate drive signals are provided to one of the two gate line sets; and provide each of the data lines with a data signal of a second polarity when gate drive signals are provided to the other of two gate line sets.
However, Xu discloses a similar display where the source driving circuit is further used to: provide each of the data lines with a data signal of a first polarity when gate drive signals are provided to one of the two gate line sets; and provide each of the data lines with a data signal of a second polarity when gate drive signals are provided to the other of two gate line sets (Xu, Figures 3-4, where the first gate line set comprises G1 and the second gate line set comprises G2 and G3; Paragraph 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Chen to have a polarity-reversing data signal as disclosed by Xu. One would have been motivated to do so for the purpose of eliminating bright spots and lowering driving power consumption of the display panel (Xu, Paragraph 0053). 

	Regarding Claim 14, Chen in view of Duan discloses a method for driving an array substrate, wherein the array substrate is the array substrate according to claim 1, and the method comprises:
	Providing gate drive signals sequentially to the gate lines comprises in the array substrate (Paragraph 0038); 
Wherein data signal provided two adjacent data lines are identical in polarity at a same time (Paragraph 0013; Figure 3).
	Chen fails to disclose a method of providing polarity-reversing data signals to each of the data lines comprised in the array substrate.
However, Xu discloses a similar method comprising a step of providing polarity-reversing data signals to each of the data lines comprised in the array substrate (Xu, Figures 3-4, where the first gate line set comprises G1 and the second gate line set comprises G2 and G3; Paragraph 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Chen to have a polarity-reversing data signal as disclosed by Xu. One would have been motivated to do so for the purpose of eliminating bright spots and lowering driving power consumption of the display panel (Xu, Paragraph 0053). 

	Regarding Claim 15, Chen in view of Xu and Duan discloses the method according to claim 14, wherein a plurality of pixel units which are in a same row are connected to two gate line sets (Figure 2A, pixel units in a first row are connected to a first gate line set comprising G1 and a second gate lien set comprising G2 and G3).
	Chen fails to disclose a method of providing a polarity-reversing data signal to each of the data lines comprised in the array substrate comprising: providing each of the data lines with a data signal of a first polarity when the gate drive signals are provided to one of the two gate line sets; and providing each of the data lines with a data signal of a second polarity when the gate drive signals are provided to the other of the two gate line sets.
However, Xu discloses a similar method of providing a polarity-reversing data signal to each of the data lines comprised in the array substrate comprising: providing each of the data lines with a data signal of a first polarity when the gate drive signals are provided to one of the two gate line sets; and providing each of the data lines with a data signal of a second polarity when the gate drive signals are provided to the other of the two gate line sets (Xu, Figures 3-4, where the first gate line set comprises G1 and the second gate line set comprises G2 and G3; Paragraph 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Chen to have a polarity-reversing data signal as disclosed by Xu. One would have been motivated to do so for the purpose of eliminating bright spots and lowering driving power consumption of the display panel (Xu, Paragraph 0053). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                              

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871